This matter having been duly presented to the Court, and the Court having determined that the statutory appeal of right *387granted to the prosecutor under N.J.S.A. 2C:44-1(f)(2) to review certain sentencing decisions does not create a right to appeal pursuant to Rule 2:2-1(a)(4) to the Supreme Court from an Appellate Division revision of a trial court sentence;
It is therefore ORDERED that the motion of the defendant-respondent to dismiss plaintiffs appeal is granted.
Justices CLIFFORD, HANDLER, POLLOCK, O’HERN, GARIBALDI and STEIN join in this Order.
Chief Justice WILENTZ did not participate.